Title: To Thomas Jefferson from Bernard Peyton, 6 August 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
6 Augt 1821
Sales 6 Blls: fine & 28 Blls: X midlings Flour by B. Peyton for a/c Mr Th: Jefferson1821 Richd31 JulyTo D & Allen for Cash on the Basin}$117.756 Blls: fine Flour at $3.87 ½
			 28 ″ X midlings do ″ ″ 3.37½ChargesCash paid fght at 2/6 is$14.17Canal Toll $3.54– Inspection 68¢4.22Comssn at 2.½ pr Ct

2.9421.33Nett prcds: at credit T. J.$96.42
			 Above I hand you a/c sales 34 Blls: Flour recd on your a/c, & sold on the Basin Bank.Thirty five Barrels were shipd, but the Dauer of the Boat (Mr Wood) used one Bll:, which I charged him $4 for, & placed the same at your credit.I recd this morning your favor covering Blanks for the renewal your several notes at Bank. Your package by the Henry Clay from Liverpool was forwarded some days ago, & I hope has reached you safely.I send under cover a letter recd enclosed to me from S. Williams of London: he informs me of the acceptance of the Bill purchased & remitted him on your a/c—Yours very TruelyB. Peyton